                  Case 2:20-cr-00665-SDW Document 6 Filed 08/04/20 Page 1 of 3 PageID: 28

                                          UNITED STATES DISTRICT COURT
                                                            For the District of New Jersey

                      United States of America
                                                                                        ORDERSETIINGCONDIDONS
                                   V.                                                         OFRELEASE

                       ROBERTFAZZINI                                                         Case Number: 2:20-CR-665

                              Defendant


      IT IS ORDERED on this 4TH day of August, 2020 that the release of the defendant is subject to the following conditions:
          (I) The defendant must not violate any federal, state or local law while on release.
          (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
              42 U.S.C. § 14135a
          (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
              any change in address and/or telephone number.
          (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                                 Release on Bond

 Bail be fixed at �$2�0�0�0�0�0�-------- and the defendant shall be released upon:

           (X) Executing an unsecured appearance bond ( ) with co-signor(s) _________
           ( ) Executing a secured appearance bond ( ) with co-si gnor(s)                                , and ( )
                depositing in cash in the registry of the Court ____% of the bail fixed; and/or ( ) execute an agreement to forfeit
                designated property located at _______ . Local Criminal Rule 46. I(d)(3) waived/not waived by the Court.
           ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu
                 thereof;

                                                        Additional Conditions of Release

 Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
 safety of other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed
 below:

 IT IS FURTilER ORDERED that, in addition to the above, the following conditions are imposed:
       ( X ) Report to Pretrial Services ("PTS") as directed and advise them immediately of any contact with law enforcement
             personnel, including but not limited to, any arrest, questioning or traffic stop.
       ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
             witness, victim, or informant; not retaliate against any witness, victim or informant in this case.
       ( ) The defendant shall be released into the third party custody of _________________

                 who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to
                 assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately
                 in the event the defendant violates any conditions of release or disappears.


                   Custodian Signature: _____                                  Date: August 4, 2020
GE 1 OF3
Case 2:20-cr-00665-SDW Document 6 Filed 08/04/20 Page 2 of 3 PageID: 29
Case 2:20-cr-00665-SDW Document 6 Filed 08/04/20 Page 3 of 3 PageID: 30
